Mr. Justice Mack delivered the opinion of the court. Defendant, who was police officer at a picnic which he says was held on August 26, 1907, hut which the complaining witness says was held in the early part of August, was found guilty of bastardy. The evidence of the complaining witness was that she had intercourse with him at his house on the night of the picnic, and that she never had intercourse with any one at any other time. Her sister corroborates her as to the defendant’s friendly relations with her at the picnic. The child was born May 1, 1908. On March 24, 1908, she told him of her condition. Defendant denied having had sexual relations with her. We cannot on these facts say that the verdict finding defendant to be the father of the child is against the preponderance of the evidence, or that it is impossible for him to be the father of a child born after such a short period of gestation, even assuming the sexual act to have occurred on August 26. The statement in People v. Pike, 34 Ill. App. 112, that the usual duration is from 260 to 308 days, is not the statement of a rule of law but of a rule of nature, subject to many exceptions of which the court takes judicial notice. That the Municipal Court of Chicago has jurisdiction not merely to hold the accused over to the Criminal Court but to hear bastardy cases is settled by the amendment to the Municipal Court Act approved June 3, 1907, and adopted at an election held September 17, 1907. Section 50-A, Laws of Illinois 1907, p. 225. If the amendment were inconsistent with the amendment to the Bastardy Act adopted February 17, 1907, Laws of Ills., 1907, p. 56, it would nevertheless, as the later enactment, prevail. The two acts, however, are in no sense conflicting. A similar answer must be given to the contention that oral instructions are not permitted in the Municipal Court. The new Practice Act (Laws of Ill. 1907, p. 443) and the amendment to section 37 of the Municipal Court Act were approved on the same day. To reconcile them, provisions in the former act conflicting with those in the latter, must be held to be inapplicable in the Municipal Court. The evidence fully establishes the venue inasmuch as the intercourse occurred and the child was born in the city of Chicago. It is unnecessary specifically to recite this in the finding. The validity of section 25 of the Municipal Court Act is determined in City of Chicago v. Knobel, 232 Ill. 112. The jury was properly drawn. The judgment will be affirmed. Affirmed.